DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed May 19, 2021.  Claims 1-20, are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/03/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1, objected to because of the following informalities:  
Claim 1, line 16, the term, “a dynamic association or connection …” there is a lack of clarity with “dynamic associations or connections” recited in line 9.  Suggest, line 16, be corrected to recite,  
-- the specified dynamic associations or connections …-- 
Claim 1, line 16-17, the term, “a given electronic device and a given communication device;” be corrected to recite,
-- a given electronic device and a given communication device of the one or more electronic devices and the one or more communication devices; -- 
Claim 1, line 20-21, and 23-24, respectively, the term, “the electronic device” be corrected to recite, 
-- the given electronic device -- 
Claim 17, line 2, the term, “the computer-readable storage medium …”, be corrected to read, 
-- the non-transitory computer-readable storage medium …-- to establish proper antecedent. 
Claim 17, line 16, the term, “a dynamic association or connection …” there is a lack of clarity with “dynamic associations or connections” recited in line 6.  Suggest, line 11, be corrected to recite,  
-- the specified dynamic associations or connections …-- 
Claim 17, line 12, the term, “a given electronic device and a given communication device;” be corrected to recite,
-- a given electronic device and a given communication device of the one or more electronic devices and the one or more communication devices; -- 
Claim 17, line 15, and 17, respectively, the term, “the electronic device” be corrected to recite, 
-- the given electronic device -- 
Claim 19, line 10, the term, “a dynamic association or connection …” there is a lack of clarity with “dynamic associations or connections” recited in line 5.  Suggest, line 10, be corrected to recite,  
-- the specified dynamic associations or connections -- 
Claim 19, line 11, the term, “a given electronic device and a given communication device;” be corrected to recite,
-- a given electronic device and a given communication device of the one or more electronic devices and the one or more communication devices; -- 
Claim 19, line 14, and 16, respectively, the term, “the electronic device” be corrected to recite, 
-- the given electronic device -- 
Appropriate corrections is required.

Allowable Subject Matter
Claim 1, 17, 19 and their dependent claims would be allowable if rewritten or amended to overcome the claim objection(s), set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.